Citation Nr: 1738605	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-28 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability, to include degenerative disc disease with radiculopathy.

2.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.  

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

4.  Entitlement to service connection for a cervical spine disability, to include degenerative joint disease and degenerative disc disease.

5.  Entitlement to service connection for rheumatoid arthritis.  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In February 2013, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  The transcript is of record.
 
The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2007 Board decision denied service connection for a low back disability.  The Veteran was notified of his rights but did not appeal or request reconsideration.

2.  The evidence associated with the claims file subsequent to the June 2007 Board decision is cumulative and redundant of evidence previously of record.

3.  A February 2009 rating decision denied entitlement to service connection for PTSD and entitlement to service connection for depression; the Veteran did not timely appeal that decision; and new and material evidence was not submitted as to those issues within the one-year appeal period.

4.  Evidence received since the February 2009 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for an acquired psychiatric disability.

5.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's cervical spine disability had its onset during active service, that the cervical spine disability may be presumed to have been related to his active service, or that the cervical spine disability is otherwise etiologically related to his active service.

6.  The competent evidence of record does not demonstrate that the Veteran had rheumatoid arthritis proximate to, or during, the appeal period.  


CONCLUSIONS OF LAW

1.  The June 2007 Board decision which denied service connection for a low back disability is final.  38 U.S.C.A. §§ 7104 (West 2014); 38 C.F.R. § 20.1100 (2016). 

2.  Evidence received since the June 2007 Board decision relevant to the claim for entitlement to service connection for a low back disability is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a)(2016).

3.  The February 2009 rating decision which denied service connection for PTSD and depression is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (b), 20.200, 20.202, 20.302, 20.1103 (2016).

4.  New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a); 3.303, 3.304 (f)(2016).    

5.  The criteria for entitlement to service connection for a cervical spine disability to include degenerative joint disease and degenerative disc disease are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).   

6.  The criteria for entitlement to service connection for rheumatoid arthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria - New and Material Evidence 

A claim that is disallowed by a RO or the Board and not appealed within the required period is considered final and cannot be reopened unless new and material evidence is presented regarding the claim.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c), (West 2014); 38 C.F.R. §§ 3.160 (d), 20.302, 20.1100, 20.1104 (2016).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384. 

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156 (a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been received, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
    


New and Material Evidence - Low Back Disability

The Veteran is currently seeking to reopen his service connection claim for a low back disability, which was previously denied in a June 2007 Board decision.  Board decisions are final as of the date of issuance.  See 38 C.F.R. § 20.1100 (a).

The evidence of record at the time of the June 2007 Board decisions included service treatment records, military personnel records, private treatment records, VA examinations, and the Veteran's claim for service connection.  The June 2007 Board decision denied the Veteran's claim for service connection for a low back disability because there was no competent medical evidence linking his current low back disability to service or any incident in service.

Evidence associated with the claims file since the June 2007 Board decision relevant to the Veteran's claim for entitlement to service connection for a low back disability includes Social Security Administration (SSA) records and the Veteran's statements regarding his current low back disability.  

The SSA records confirm that the Veteran has degenerative joint disease of the lumbar spine.  Specifically, a July 1991 disability report contains a diagnosis of early degenerative joint disease of the lumbar spine.  The SSA records do not include any medical statements or opinions attributing the Veteran's current low back disability to his active service.  In addition the findings on the July 1991 disability report are consistent with a September 1993 diagnosis of arthritis, a December 1996 x-ray revealing early degenerative changes at L3-L4, L4-L5 disc levels, and a February 1998 x-ray examination which revealed degenerative changes with osteophyte formation.  Therefore, although the records are new in the sense that they were not reviewed by the Board at the time of the June 2007 Board decision, they do not relate to an unestablished fact necessary to substantiate the claim.  Specifically, they do not include evidence that links the current low back disability to service or to an injury, disease, or event in service.  Rather, the additional evidence documents that the Veteran had degenerative joint disease.  Such evidence is therefore cumulative.  Under 38 C.F.R. § 3.156 (a), cumulative evidence is not new and material evidence.

In an October 2010 statement to VA the Veteran's representative asserted that his claim should be reopened since he has a new diagnosis of rheumatoid arthritis that is affecting his spine.  The Veteran's representative further asserted that the Veteran would provide private treatment records reflecting his new condition.  The Veteran submitted a private treatment record in April 2013 that reflects he has osteoarthritis in his back.  As such, the Veteran's assertions are duplicative of evidence previously considered by VA, and do not constitute new and material evidence such that reopening of the claim is warranted.  See 38 C.F.R. § 3.156 (a).      

In summary, the claim for entitlement to service connection for a low back disability was denied in the June 2007 Board decision because the evidence of record did not demonstrate a causal link between the Veteran's low back disabilities and his active service.  The Board decision is final because the Veteran did not appeal or request reconsideration.  The newly submitted evidence is duplicative of evidence already considered by VA and does not demonstrate a causal link between the Veteran's low back disabilities and his active service.  Therefore, the evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  Accordingly, new and material evidence to reopen the finally disallowed claim for entitlement to service connection for a low back disability has not been submitted, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for a low back disability is not reopened.  Gilbert v. Derwinski, 1 Vet. App. 4 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

New and Material Evidence - Acquired Psychiatric Disability

The RO denied service connection for PTSD and depression in the February 2009 rating decision because the evidence did not show that the Veteran engaged in combat or was a prisoner of war; the Veteran did not report any in-service stressors; the Veteran did not submit or identify medical evidence showing that he had a diagnosis of PTSD or depression; and the record did not show a nexus between service and PTSD or depression.  The Veteran did not timely appeal that denial, and new and material evidence was not submitted as to the issue within the one-year appeal period.  See 38 C.F.R. §§ 3.156 (b), 20.201.  Therefore, the February 2009 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence associated with the record since the final February 2009 rating decision includes statements from the Veteran identifying in-service psychological stressors and VA examinations showing a diagnosis of depression.  The Veteran's statements identifying in-service psychological stressors and the VA examination showing a positive depression screen is new because they were not previously considered by VA.  They are also material in that they relate to an unestablished fact necessary to substantiate the claim, namely, the existence of in-service psychological stressors and a current diagnosis for an acquired psychiatric disability.  Therefore, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for an acquired psychiatric disability.  38 C.F.R. § 3.156 (a).

Legal Criteria - Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree (rated at least 10 percent disabling) within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  In addition, the second and third elements of service connection may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 C.F.R. § 3.309 (a).  See 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

 Analysis - Cervical Spine Disability

The Veteran seeks entitlement to service connection for a cervical spine disability.  Specifically, he contends that he injured his cervical spine due to hard landings as a parachute jumper.  See, February 2013 DRO Hearing Transcript.  

The medical evidence reflects that the Veteran has a current diagnosis of cervical spine degenerative joint disease and degenerative disc disease.  See, October 2011 VA examination.  Accordingly, there is evidence of a current cervical spine disability.

As to an in-service injury, event, or disease, the Veteran testified that he conducted over 160 parachute jumps that caused his current disability.  The Veteran's DD Form 214 reflects receipt of the Parachute Badge.  Therefore, his reports of completing parachuting jumps in service are considered credible evidence of an in-service event or injury, and the issue remaining for consideration is whether the current cervical spine disability is etiologically related to the in-service event.  See 38 U.S.C.A. § 1154 (a).   

A review of the Veteran's service treatment records shows only one complaint for an upper back condition.  In August 1976 the Veteran stated that he injured his upper back while lifting truss kits.  There are no additional complaints relating to his upper back or neck in the service treatment records.  Additionally, the Veteran's October 1976 separation examination does not contain complaints of an upper back or neck condition.  

In February 1998 the Veteran was provided an x-ray of his cervical spine.  The physician stated there is evidence of degenerative changes otherwise the study is within normal limits.  

The Veteran was provided a VA cervical spine examination in October 2011.  The October 2011 VA examiner reviewed the claims file, interviewed the Veteran, and conducted an in-person examination.  The VA examiner noted the Veteran was diagnosed with cervical spine degenerative joint disease and degenerative disc disease.  The VA examiner further noted the Veteran has several reports of lower back pain in his service treatment records but only the one report of upper back pain.  The Veteran stated his upper back pain started 2 to 3 years earlier.  The October 2011 VA examiner opined that the Veteran's current cervical spine condition is not at least as likely as not related to his active military service.  As rationale the VA examiner stated the August 1976 service treatment record only reflected upper back tightness and thus there is no documentation of an injury to the cervical spine during service.  Additionally, the Veteran's complaints relating to parachute jumping related to his lumbar spine not his cervical spine.  

At the February 2013 hearing before the DRO the Veteran testified that he wore a corset during service due to a back injury he sustained in 1976.  The Veteran stated he hurt his back while rigging a parachute for the next jumper.  However, the Veteran stated he injured his low back during this incident and that he "never had problems with [his] upper back."

Based on a review of the evidence, the Board concludes that service connection for a cervical spine disability is not warranted.  Although the evidence shows that the Veteran currently has cervical spine degenerative joint disease and degenerative disc disease, it does not show that it is related to his military service.

Although the Veteran's in-service parachute jumping has been conceded, the evidence fails to show that the Veteran's cervical spine disability is related to his parachute jumping.  Additionally, no medical professional has provided any opinion relating the Veteran's cervical spine disability to his in-service parachute jumping.  The only medical opinion of record, the October 2011 VA examination, opines that the Veteran's cervical spine disability is not related to his active service.  As the VA examiner's opinion was formed after interviewing and examining the Veteran, reviewing his records, and is supported by a rationale addressing the possible relationship between his cervical spine disability and parachute jumping, the Board accords it great probative value.  It is also un-contradicted.  The Veteran's post-service treatment records reflect treatment for a cervical spine disability, but do not contain any opinions relating it to his military service.  Therefore, the evidence does not support a finding that the Veteran's cervical spine disability is related to his in-service parachute jumping.  

The evidence also fails to show that the Veteran incurred a pertinent event, injury or disease other than parachute jumping in service or that his cervical spine disability had its onset in service.  The Veteran's service treatment records are silent for any cervical spine conditions, other than the August 1976 report of upper back tightness.  None of his statements, or his testimony, indicate that his cervical spine disability began in service.  The contemporaneous service records and post-service treatment records all fail to show that he incurred an event, injury or disease to his cervical spine.  Therefore, the evidence does not support a finding that in-service incurrence or aggravation of an event, injury or disease to his cervical spine other than parachute jumping occurred.  

There is no nexus evidence to support a finding of service connection.  In this case, the first evidence of a cervical spine disability is in 1998.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that the veteran failed to account for the lengthy time period after service for which there was no clinical documentation of a low back condition).  See also Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of cervical complaints, symptoms, or findings for over two decades between the Veteran's period of active service and the earliest evidence of a diagnosis of cervical spine disability is itself evidence which tends to show that a cervical spine disability did not have its onset in service or for many years thereafter.  

The Board also considered whether the Veteran is entitled to service connection for degenerative joint disease on a presumptive basis.  However, as the evidence does not show that his arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology.  Therefore, a nexus under Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013), as arthritis is a chronic disease as per 38 C.F.R. § 3.309, is not warranted.  As already discussed above, the evidence fails to show any symptoms in service, and therefore, does not show a continuity of symptoms since service.  There is no indication of arthritis until 1998.  In this case, the contemporaneous service records weigh against any finding of continuity of symptomatology since service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

Although lay persons are competent to provide an opinion on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a cervical spine disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran has not been shown to have the requisite knowledge or expertise to render such an opinion.  As such, the Veteran's own assertions as to etiology have no probative value as the Veteran is not competent to provide such an opinion.

In summary, the probative evidence of record does not support a finding that it is at least as likely as not that there is a causal relationship between the Veteran's current cervical spine disability and the in-service event.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).                 

Analysis - Rheumatoid Arthritis

The Veteran contends that he has rheumatoid arthritis that is related to his active service.  Specifically, the Veteran testified that it is related to his spine injuries.  See, February 2013 DRO Hearing.  

The record does not show that the Veteran has a current diagnosis of rheumatoid arthritis proximate to or during the appeal period.  A review of the Veteran's VA treatment records reflect a March 2011 assessment of probable rheumatoid arthritis but the examiner could not rule out other conditions.  A May 2011 VA assessment states the Veteran's history is generally consistent with rheumatoid arthritis and the Veteran stated he was diagnosed with rheumatoid arthritis by a non-VA physician.  A June 2011 VA evaluation lists rheumatoid arthritis as a provisional diagnosis.  At the February 2013 DRO Hearing the Veteran testified that he had been diagnosed with rheumatoid arthritis and stated he would provide VA with medical documentation from the Aurora Medical Center showing his current diagnosis.  In April 2013 VA received a letter from Dr. M. B., from the Aurora Midtown Health Center, containing a current diagnosis of osteoarthritis at the Veteran's shoulders and back.  However, the medical treatment records do not contain a diagnosis of rheumatoid arthritis.  

During the February 2013 DRO hearing the Veteran testified that he was first treated or diagnosed with rheumatoid arthritis in 2003.  The Veteran also testified that the doctors stated his rheumatoid arthritis "came from [his] spine."  As mentioned above, the passage of so many years between discharge from active service and the purported onset of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  There is not competent or credible evidence or opinion that shows the Veteran has a current diagnosis of rheumatoid arthritis; there is also no competent or credible evidence or opinion that suggests that there exists a medical relationship, or nexus, between the purported rheumatoid arthritis and the Veteran's active service.

The Board acknowledges that the Veteran was not afforded a VA examination relating directly the to his rheumatoid arthritis claim.  On these facts, however, an examination is not required.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion.  Because the weight of the evidence demonstrates no arthritis in service, and that the symptoms of rheumatoid arthritis were not present for many years thereafter, no examination is required.  Additionally, the Veteran testified that his rheumatoid arthritis "came from his spine."  The Veteran was provided an MRI of his lumbar and cervical spine in July 2011.  The MRI revealed the Veteran had osteophytes/enthesophytes throughout the cervical spine as well as atlantoaxial degenerative joint disease.  The MRI also revealed the Veteran had anterior osteophytes throughout the lumbar spine as well as significant degenerative joint disease.  The July 2011 MRI did not reveal any rheumatoid arthritis in the Veteran's spine.  Absent evidence that indicates that the Veteran has a current claimed disability that is related to an injury or symptoms in service, the Board finds that an additional VA examination or opinion is not necessary for disposition of the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the Veteran's claim for entitlement to service connection for rheumatoid arthritis has been met.  38 C.F.R. § 3.159 (c)(4).

The Board acknowledges the Veteran's assertions that he has rheumatoid arthritis.  However, he has not been shown to have the medical training and knowledge required to diagnose such condition.  See Kahana, 24 Vet. App. at 435; Buchanan, 451 F. 3d at 1336-37.  Therefore, his assertions are not considered competent and do not weigh against the probative value of the medical treatment records, including the July 2011 spine MRI, that do not show a diagnosis of rheumatoid arthritis.

As noted above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during the course of the appeal or in proximity to the claim.  See Degmetich, 104 F. 3d at 1332; Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Although the Board recognizes the Veteran's sincere belief in his claim, the most probative evidence of record does not show that he had rheumatoid arthritis at any point during or in proximity to the appeal period.

In the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case there is an absence of proof of rheumatoid arthritis during or in proximity to the appeal period.  Without evidence of a current diagnosis of rheumatoid arthritis the Board need not address the other elements of service connection.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

   
ORDER

New and material evidence has not been received, and the claim for entitlement to service connection for a low back disability is not reopened.  

New and material evidence having been submitted, the claim for entitlement to service connection for an acquired psychiatric disability is reopened and, to that extent only, the appeal is granted.

Entitlement to service connection for a cervical spine disability to include degenerative joint disease and degenerative disc disease is denied.

Entitlement to service connection for rheumatoid arthritis is denied.


REMAND

Service Connection for an Acquired Psychiatric Disorder

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  For claims certified to the Board on or after August 4, 2014, such as the present claim, the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5).  38 C.F.R. § 4.125 (a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

The Veteran asserts that service connection is warranted for an acquired psychiatric disability, to include PTSD.  The record reflects that the Veteran has not received a confirmed diagnosis for PTSD.  However, he has described two in-service stressors.  First, he reports that he was harassed and brutalized by his platoon sergeant. Second, the Veteran claims he shot the platoon sergeant with a shotgun and Article 15 charges were brought against him but the charges were dropped because it was determined that the Veteran had acted in self-defense.  The Veteran additionally claims this incident led to an inpatient hospitalization at the Womack Army Hospital for about 3 days for psychiatric observation purposes.  The Veteran's military personnel records show that Article 15 chargers were brought against the Veteran in November 1974 after threatening to shoot his sergeant in September 1974.  However, the record reflects that the RO attempted to obtain inpatient clinical records from Womack Army Hospital for the period from June 1, 1975 through August 31, 1975.  The record does not reflect that the RO made any attempts to obtain inpatient clinical records during the period proximate to the September 1974 incident.    

The Veteran has not been afforded a VA examination in relation to his claim for entitlement to service connection for PTSD.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, the record shows that Article 15 charges were brought up against the Veteran for threatening to shoot his sergeant.  However, the Veteran is not competent to attribute any psychiatric disability to his active service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Board finds that the low threshold for provision of a VA examination under McLendon has been reached, the Veteran must be afforded a VA PTSD examination.       

The Veteran was provided a VA psychiatric examination in October 2011 and an addendum opinion in December 2011 relating to his claimed depression.  The VA examiner diagnosed the Veteran with depressive disorder NOS.  The October 2011 VA examiner opined that it "seems at least as likely as not that some of his anxiety and depression stems from the troubles he experienced in the service."  The examiner was asked to provide an addendum opinion to discuss what experiences in the military contributed to the Veteran's depressive disorder.  In response, the VA examiner, in the December 2011 addendum opinion, described several in service incidents that contribute to his depression.  The examiner further stated that these in-service events "must certainly contribute to his current depression."   

When VA undertakes the effort to provide an examination in a service connection claim, it must ensure that the examination is adequate for decision-making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. § 3.159(c)(4).  A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Any opinion given "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," Stefl, 21 Vet. App. at 124-25, and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

In this case, the Board finds that the October 2011 opinion and December 2011 addendum opinion are inadequate for decision-making purposes because they do not include a clear conclusion.  Specifically, the October 2011 VA examiner failed to provide an adequate opinion by stating the Veteran's depression "seems" at least as likely as  not related to service.  The December 2011 addendum examiner also provided an inadequate opinion by stating the Veteran's in-service incidents "must certainly contribute" to his depression.  As such, the claim must be remanded so that another VA addendum opinion may be obtained.  See Barr, 21 Vet. App. 311.    

Accordingly, the case is REMANDED for the following action:

1.  Request any available reports of inpatient clinical or hospital treatment of the Veteran at the Womack Army Hospital, from September 1974 to December 1974, from all appropriate resources for inpatient records.  All efforts to locate the records must be documented in the claims folder and the Veteran notified accordingly.  

2.  After completion of the above development, schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of any current psychiatric disability, to include PTSD and depression.  The claims file must be made available for review and the examiner must indicate that a review was conducted.  Following review of the claims file and examination of the Veteran, the examiner must respond to the following:

Is it at least as likely as not (50 percent probability or more) that any psychiatric disability, to include PTSD and depression, had its onset in active service or is otherwise related to active service?

Rationale must be provided for the opinion rendered.  

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.
  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


